Citation Nr: 1208203	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-16 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an increased initial evaluation for anxiety disorder, not otherwise specified (NOS), with history of panic without agoraphobia, rated at the 30 percent level since March 24, 2005, and at 50 percent from September 21, 2011 onwards.

2. Entitlement to an initial compensable evaluation for bilateral hearing loss.

3. Entitlement to service connection for liver disease (claimed as Gilbert's Syndrome).

4. Entitlement to service connection for carpal tunnel syndrome, right wrist. 

5. Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977, and from September 2003. He also had several additional years of reserve duty.          

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, and regarding which jurisdiction was later transferred to the RO in Indianapolis, Indiana. 

A hearing was held at the RO before a Decision Review Officer (DRO) in   February 2009. The Veteran also provided testimony during a January 2012 videoconference hearing before the undersigned Veterans Law Judge.                  

By an October 2011 rating decision the RO increased the evaluation for anxiety disorder then rated at 10 percent, to the current level of 30 percent from March 24, 2005 and 50 percent from September 21, 2011. The claim for a still higher schedular evaluation remains on appeal. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise). Through that same decision, the RO granted a claim for service connection for right ear hearing loss, providing for hearing loss to be rated as a bilateral condition, given the existing grant of service connection for hearing loss on the left side. 

In February 2012, the Board received additional evidence in the form of a             lay statement from the Veteran, and a lay statement from a third-party affiant. While the evidence was not accompanied by a waiver of initial jurisdiction,             the Board finds that it is essentially cumulative of evidence already of record, particularly as to the Veteran's own contentions concerning hazardous chemical exposure in service. The Board thus finds no detrimental impact in acceptance of the newly received evidence into the record. 

The issues of service connection for Gilbert's syndrome and migraines are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part. 


FINDINGS OF FACT

1. From March 24, 2005 to September 20, 2011, the Veteran's anxiety disorder involved no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2. Since September 21, 2011, the Veteran's psychiatric condition has involved extreme anxiety, panic attacks and intermittently illogical speech.

3. The Veteran's bilateral hearing loss is manifested by no worse than numerical designations of Level I in both ears.

4. The preponderance of the competent evidence weighs against finding that carpal tunnel syndrome of the right wrist is etiologically related to the Veteran's service.





CONCLUSIONS OF LAW

1. The criteria are not met for an initial evaluation higher than 30 percent for anxiety disorder from March 24, 2005 to September 20, 2011. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9400 (2011).

2. The criteria are met for an evaluation no higher than 70 percent for anxiety disorder since September 21, 2011. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9400 (2011).

3. The criteria are not met for a compensable rating for bilateral hearing loss.                 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).

4. The criteria are not met to establish service connection for carpal tunnel syndrome, right wrist. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b)         (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In regard to the claims on appeal for higher initial evaluation for service-connected anxiety disorder and bilateral hearing loss, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements." See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the underlying claims for service connections have been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. 

In regard to the claim being decided for service connection for carpal tunnel syndrome, right wrist, the RO has issued May 2005 VCAA notice correspondence which notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

While there is no indication of notification concerning both the disability rating and effective date elements of a pending claim for benefits consistent with the holding in the Dingess/Hartman decision, as the underlying claim for service connection is being denied on the merits, the absence of notice on this subject has had no prejudicial effect upon adjudicating the appeal. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced).

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the VCAA notice correspondence preceded the August 2007 rating decision          on appeal, and thus met the standard for timely notice. 

The RO has taken appropriate action to comply with the duty to assist the Veteran in this case, through obtaining service treatment records (STRs), and VA and private outpatient treatment records, as well as records pertaining to a denied claim for Social Security Administration (SSA) disability benefits. The Veteran has also undergone numerous VA Compensation and Pension examinations. See 38 C.F.R.  § 3.159(c)(4). See also 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).                 In furtherance of his claims, the Veteran provided several personal statements.           He testified during DRO and Travel Board hearings. There is no indication of any further relevant evidence or information which has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R.         § 4.1 (2011). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.
A. Anxiety Disorder

The VA rating schedule provides that psychiatric disorders other than eating disorders, including PTSD, are to be evaluated according to a General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130.

Under that formula, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms. Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In the report of a December 2005 psychological evaluation conducted for purposes of an application for SSA disability benefits (which were ultimately denied) the Veteran described receiving a psychotropic medication from his family physician. He reported that he began having anxiety in 2002, and that his heart would race and he had difficulty with catching his breath. He experienced anticipatory anxiety.         He did feel that Paxil helped decrease his anxiety. There was no history of mental health hospitalizations. In the area of daily activities the Veteran reported an average ability to sleep, and was able to perform all personal grooming and hygiene tasks unassisted. He was able to manage most chores and did yard work weekly.        In the area of recreation, he enjoyed watching television and movies, along with wood working and spending time with his grandchildren. On mental status exam, clothing was neat and clean, and grooming was normal. Motor activity was not remarkable, although his hands were shaking slightly throughout the assessment. Attention to tasks was normal, as was concentration. He was well-oriented.             His recall and memory were normal. Attitude towards the examiner was cooperative. Affect was appropriate and mood mildly anxious. Speech was normal, thought content was appropriate to mood and circumstances, and he denied current or past history of auditory or visual hallucinations. Organization of thought processes was logical and goal directed. Judgment and insight were present. Reality testing was good. The Veteran's primary stressor was lack of work. Coping abilities were normal. 

The diagnostic impression was generalized anxiety disorder. A Global Assessment of Functioning (GAF) score was assigned of 55. According to the evaluator, the Veteran's capacity to understand, remember and carry out instructions toward performance of simple repetitive tasks was not affected. His ability to tolerate stress and pressure of day to day employment was affected by the impairment with moderate limitations noted. His ability to sustain attention and concentration towards performance of simple repetitive tasks was not affected. His ability to respond appropriately to supervision, coworkers, and work pressures in a work setting was affected by the impairment with slight limitations noted. 

The Veteran underwent a VA Compensation and Pension examination for mental disorders in May 2006 conducted by a psychologist, at which time he reported having been on the medication Paxil continuously, and having no recurrent panic attacks, though he did feel at times "edgy." He gave a report of symptoms of panic involving numbness and tingling of the hands, shortness of breath, increased heart rate, and feeling as if he was going to die. The Veteran had been unemployed at that time for several months, and he described being worried about his lack of income as a result. He continued to live with his spouse of 30 years in a positive relationship. Upon mental status exam, the Veteran was alert and well-oriented, and pleasant and cooperative. Eye contact was direct with the Veteran smiling throughout the exam, but he was visibly apprehensive. He was noted to have clammy palms when his hand was shook upon the completion of the interview.  The Veteran spoke with some pressure, but revealed fluency, precision, and a logical progression. He gave no report of perceptual distortions or delusions, and there was no atypical thought or abnormal behavior observed. Subjective depression was said to be minimal and appropriately related to his lack of income for several months. The Veteran denied all features of lethality, irritability, mania, anhedonia or anergia. He reported increased appetite and weight gain of 30 pounds since being placed on Paxil, which was not an unusual side effect. He reported that sleep involved frequent wake-ups for no apparent reason with the Veteran readily able to go back to sleep. It was suspected that the Veteran had racing thoughts given his tendency to worry over a variety of topics, which were admitted to. 

The Veteran's worrying did not appear to be pervasive when discussing the status of his adult children who were experiencing a variety of problems in their adult state. He gave no report of undue compulsive features or current panic since placed on medication. The Veteran was obviously somewhat obsessional, but not to the point of meeting the criteria for such a disorder. He denied impulsivity or a history of substance abuse. There was no indication of undue personality features. He reported no problems with activities of daily living, and had good hygiene. The Veteran's memory for recent and remote events was intact, and he was able to recall two of three objects with an intervening variable and readily completed serial sevens. 

The diagnosis given was anxiety disorder NOS with history of panic without agoraphobia. A GAF score was assigned of 70, for both current functioning and highest over the previous year. The VA examiner further commented that the Veteran had continuing features of anxiety that qualified for the ongoing diagnosis of anxiety disorder NOS. The Veteran's use of Paxil daily had suppressed panic episodes since his initial treatment in 2004. The Veteran was undoubtedly still somewhat fretful with some health concerns, though expressing no undue worry over his diagnosed Gilbert's disease. The Veteran's anxiety was a more broadly based anxiety disorder with financial and general health concerns. In the view of the examiner, the Veteran appeared to be in the range of continuing service-connected compensation at the 10 percent level for his anxiety disorder.

Upon VA re-examination in March 2010, the Veteran indicated that he was taking anti-anxiety and anti-depressant medication, and described the effectiveness of therapy as good. He lived with his wife of 34 years and two grandchildren.            He indicated that he and his wife did not have any support, and she recently lost her job. He noted that he had regular contact with his other two children and seven other grandchildren. He denied friendships or socializing. He noted that he felt depressed a lot of the time. He denied alcohol, drug or cigarette use. On objective evaluation, the Veteran was clean and casually dressed. There was no unusual psychomotor activity apart from appearing fidgety. Speech was unremarkable and attitude was cooperative. Affect was normal and mood was tired and a little anxious. There was some attention disturbance in terms of being easily distracted. He was well-oriented. Thought process and content were unremarkable. There were no hallucinations or delusions. Judgment and insight were present. There was sleep impairment although the Veteran would get about five to six hours of sleep a night. There was no inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal or suicidal thoughts. Extent of impulse control was good, with no episodes of violence. There was the ability to maintain minimum personal hygiene. There was no problem with activities of daily living. The Veteran reported no "full blown" panic attacks since 2004. Remote memory was normal, recent memory was mildly impaired, and immediate memory was mildly impaired. As to employment history, it was observed that the Veteran had lost his  job in August 2009 after three years, but had found new employment on a part-time basis. There had been no time lost from work due to a mental condition.

The diagnosis given was anxiety disorder NOS. A GAF score was found of 65. According to the VA examiner, the Veteran's symptoms continued to meet the criteria for anxiety disorder NOS. They were partially managed by medication. Impairment in social and occupational functioning was mild at that time. The Veteran had further noted that when he was able to throw himself into his work that he could function pretty well. According to the examiner, the Veteran's symptoms were fairly well managed with medication, although he endorsed ongoing irritability, feeling on edge, intermittent depression and poor concentration, all of which would get worse when he was under situational stress as was the case with recent life stressors. The Veteran noted that while he was working he could stay focused, but had more trouble with irritability and worry when home.  

Thereafter, records of VA outpatient treatment show a September 2011 psychological evaluation during which the Veteran endorsed generalized anxiety including widespread worry, difficulty with muscle tension, feeling restless, easily irritable, and fatigued. He also reported a history of panic attacks (trouble breathing, heart racing, feeling like going to die, tingling), with panic attacks particularly strong in the middle of the night awakening him from sleep. He reported that on average he was having one to three panic attacks per day. He stated that he was on Paxil from 2004 to early 2011 but stopped taking the medication due to loss of medical insurance, and since then his panic attacks had increased in severity and frequency. He expressed hesitancy of restarting Paxil due to side effects that he typically experienced for the first two weeks. He had several life stressors involving family members, his pending divorce from his wife, and difficulty maintaining work related to his anxiety. He reported that he had one inpatient hospitalization for anxiety for three weeks. On mental status exam his presentation was one of extreme anxiety. As far as speech, his expressed thoughts were scattered and overly detailed to such a degree that it was difficult to discern his main point, and he required redirection which helped minimally. As to motor activity, he was restless in his seat. Memory was intact. No hallucinations or delusions were reported. There were passive thoughts of not wanting to live on a rare occasion, but no plan or intent. There was no homicidal ideation. The Veteran was deemed a low risk of being a threat to himself and others at that time. The impression was of longstanding anxiety, which would likely benefit from resuming antidepressant medication which had previously helped significantly with the ability to function. The provisional diagnosis was generalized anxiety disorder, and panic disorder without agoraphobia. 

Having fully reviewed the evidence before, the Board is of the finding that the existing disability rating scheme should be continued of a 30 percent evaluation from the March 24, 2005 effective date of service connection, and be increased to           70 percent from September 21, 2011 onwards. 

From the initial timeframe under consideration from March 24, 2005 up to September 20, 2011, the Board considers a 30 percent evaluation to remain warranted. Per the rating schedule, a 30 percent evaluation corresponds to occupational and social impairment with occasional decrease in work efficiency  and intermittent periods of inability to perform occupational tasks. See 38 C.F.R.         § 4.130, Diagnostic Code 9400. The Board believes that this criteria best approximates the level of severity of an anxiety disorder prior to September 21, 2011. At this time, the Veteran was experiencing considerable benefit from the use of psychotropic medication such that he had a limited if any course of regular panic attacks. Also throughout this time period, he had at or near normal sleep patterns. He maintained normal social and recreational activities. In a December 2005 disability exam for SSA evaluation purposes there were few outwards signs of anxiety during the interview. While there were some signs of apprehensiveness and pressured speech on a May 2006 VA exam, there were no more serious mental health symptoms readily detectable, particularly as thought content was normal, speech was fully logical and precise, there were no delusions or hallucinations, and no undue personality features. Insight and judgment were present, and memory was good. The May 2006 VA examiner felt that the Veteran's symptoms equated to a  10 percent disability rating; whereas obviously it is the Board or the RO which determines the matter of VA disability evaluation, not a VA examiner, the Board presently nonetheless considers it instructive that the May 2006 examiner did not estimate a greater level of disability such as in the 50 percent range. Thereafter, the March 2010 VA exam offers a somewhat more benign portrayal of the Veteran's condition, explaining that anxiety disorder was partially managed by medication, and overall impairment in social and occupational functioning was mild. 

In addition to the clinical findings already noted, the Board observes that the Veteran's symptom profile has been absent for several of the characteristic signs and symptoms of a 50 percent evaluation under the rating criteria, including: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 
The Board similarly finds that the assigned GAF scores for the initial time period under review as a whole substantiate a 30 percent, but no higher evaluation.             The December 2005 psychological evaluation indicated a GAF found of 55, whereas the two VA examiners found GAFs of 70 and 65, respectively.          According to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 2000) (DSM-IV-R), a GAF score in the 51 to 60 range is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A 61 to 70 scale score indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. The most probative weight is afforded to the results of the VA Compensation and Pension examinations, as these involved in-depth evaluations, and moreover, the GAFs assigned are the most fully consistent with the actual extent of symptomatology shown. It would follow that under the rubric for evaluating GAF scores, the Veteran's symptomatology falls within the category of mild impairment. 

Hence, a 30 percent evaluation under the VA rating schedule remains applicable for the time period from March 24, 2005 through September 20, 2011. 

Turning to the evaluation of the Veteran's service-connected anxiety disorder as of September 21, 2011, as reflected in a VA outpatient treatment records from that same date there was undoubtedly an increase in severity of symptomatology, which equates to a 70 percent rating. It was noted that the Veteran had "extreme" anxiety.  He reported having one to three panic attacks per day.  His speech was intermittently illogical, and the examiner indicated that thoughts were so scattered and overly detailed that it was difficult to discern what the Veteran was attempting to convey. The Veteran reported thoughts of not wanting to live; however, there was no suicidal plan or intent. 

The evidence does not, however, support a 100 percent rating as there is a lack of evidence demonstrating gross impairment in thought processes or communication.  There are no persistent delusions or hallucinations or grossly inappropriate behavior.  Although the Veteran had some suicidal thoughts, he did not present a  persistent danger of hurting himself or others.  There is no evidence of: intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.  In sum, the Veteran's symptomatology more nearly approximates a 70 percent rating.

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's anxiety disorder presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the applicable rating criteria are thorough, and he does not manifest nor describe symptomatology outside of that criteria. Thus,       the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. However, the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings. He remains employed, if only on a part-time basis. Moreover, the Veteran's service-connected disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 
This determination takes into full account the potential availability of any further "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     

B. Bilateral Hearing Loss

Under the applicable criteria disability ratings are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Hearing loss disability evaluations range from 0 percent to         100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.    VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.                The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss. The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity. For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is            30 percent. See 38 C.F.R. § 4.85.

The Veteran underwent a VA Compensation and Pension examination for hearing loss in May 2006. On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
30
LEFT
10
15
10
30
45

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear. The diagnosis given was mild right ear sensorineural hearing loss, and mild to moderate left ear sensorineural hearing loss.

On a follow-up February 2010 VA examination, an audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20 
40
LEFT
15
10
10
45
50

Speech audiometry revealed speech recognition ability of 100 percent in both ears.

(There is also a October 2011 VA database report of audiometric findings, however this appears to be duplicative of that obtained pursuant to the February 2010 audiological evaluation.)

Upon consideration of these findings in light of the applicable rating criteria,              the Board concludes that there is no basis to assign a compensable disability evaluation for the Veteran's service-connected bilateral hearing loss.                        The February 2010 VA Compensation and Pension examination report provides the most pronounced depiction yet of the severity of bilateral hearing loss, yet when reviewed under the pertinent rating standard it still does not substantiate a compensable evaluation. The audiological findings obtained and as reported above indicated hearing loss consistent with the numerical designation of Level I in        both ears (factoring in both puretone thresholds and speech discrimination scores), amounting to a noncompensable rating when considered under 38 C.F.R. § 4.85, Table VI. Moreover, at no point was there a pattern of "severe" hearing impairment in either the right or left ear, in which situation Table VIA is also for application (under which word discrimination test results are excluded). See 38 C.F.R. § 4.86. In interpreting the medical findings set forth above, the Board is constrained to apply the mathematical formulas inherent to the governing rating criteria. Apart from the audiometric data conveyed above, there is no other basis upon which to objectively review the severity of the Veteran's bilateral hearing loss. 

The potential application of an extraschedular evaluation has again been considered. 

Once again, however, there initially is no basis to find that the Veteran's service-connected disorder presents such an exceptional disability picture that the applicable schedular criteria are inadequate. Nor for that matter, has the Veteran shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating. There also is no indication of a particularly substantial, undue or unusual impact upon functional capacity that would manifest in a workplace setting. See e.g., Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007) (in view of potential entitlement to extraschedular rating the examiner should describe effect of hearing loss on occupational functioning and daily activities). Moreover, the Veteran's service-connected hearing loss also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown,  9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the Board is denying the claim for increased rating for bilateral hearing loss. This determination takes into full account the potential availability of "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review. The preponderance of the evidence is unfavorable, and hence the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.     

Service Connection

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection, is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

Moreover, certain chronic diseases, such as other organic diseases of the nervous system may be presumptively service connected if manifested to a compensable degree in the first post-service year. See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R.     §§ 3.307, 3.309. Where the presumption of service connection applies, the Veteran does not need to indicate by competent evidence that his or her claimed condition was incurred or aggravated in service, as required to establish direct service connection.

The Veteran contends that he developed carpal tunnel syndrome of the right upper extremity sometime between late 2002 and early 2003 when his unit was assigned to the task of repackaging several thousand rounds of heavy weapons ammunition. This involved opening up every ninth round and replacing it with a regular round which had to be done by hand, and involved the repetitive motion of turning open and then shut the ammunition casing, amongst other types of repetitive motion.   The Veteran explains that he carried out this task for approximately four months.           He further indicates that he was first diagnosed with carpal tunnel syndrome in 2008 or 2009, although he sought out medical treatment for the symptoms of this condition well before that time. 

Service treatment records show that on a September 2003 in-service medical evaluation, upon separation from active duty, the Veteran reported that his right wrist had become stiff and hurt at times, and further stated that he had developed cramps in this area and his arms from working with rounds. The assessment given at that time was of right wrist strain.

In April 2005, while still in service in a reserve duty capacity, the Veteran underwent a private EMG study for the purpose of detecting possible carpal tunnel syndrome. As to medical history, the Veteran reported a two-year history of pain in the right wrist, and tingling in the digits of the right hand. The symptoms reportedly began after the Veteran was doing repetitive work while on active duty in the military. There were no symptoms reported on the left side. Objectively, reflexes were all present bilaterally. As to sensation, all upper extremity dermatomes were within normal limits to light touch bilaterally. The conclusion of the EMG test was that of a normal study. According to the study interpreter, there was no evidence of cervical radiculopathy or brachial plexopathy on the right side. There was no evidence of a median, radial, or ulnar nerve compromise on the right. All nerve conduction responses obtained were within normal limits in regard to latency, amplitude, and conduction velocity. The needle EMG exam was normal, including the cervical paraspinals. 

The Veteran subsequently underwent a February 2010 VA neurological Compensation and Pension examination. He reported bilateral hand pain and dysesthesias, with an onset in 2003. He stated that he had had intermittent numbness and stiffness in his hands bilaterally since 2003 when he was performing repetitive tasks during military duty. He denied nighttime symptoms, as they only bothered him while performing tasks with his hands. A physical exam was completed. The initial diagnosis was possible carpal tunnel syndrome. An EMG was then completed, which was consistent with bilateral median neuropathy at the wrist. 

In July 2010, a VA addendum opinion was obtained following a review of the claims file, which indicated that it was less than 50 percent likely that the Veteran's carpal tunnel syndrome was the result of twisting motions performed by the right wrist in 2003. The stated rationale was that the Veteran had a normal upper extremity EMG in 2004, after the time he claimed the offending motions occurred. Further, he had bilateral carpal tunnel syndrome at this time, indicating a genetic cause or cause other than these motions performed by his right hand in service.

The Board finds that the preponderance of the competent evidence weighs against the establishment of service connection for carpal tunnel syndrome of the right wrist. The current evidence sufficiently demonstrates that at present, at least, the Veteran had the condition claimed. However, the deficient element of the Veteran's claim consists of a showing of a medical nexus to service. The best medical evidence which the Board has before it tends to show that carpal tunnel syndrome was not incurred during military service. On this subject, the Board acknowledges that through the Veteran's own assertions he has provided competent lay testimony regarding occupational circumstances which could have precipitated in-service repetitive motion injury, even though carpal tunnel syndrome was not diagnosed  in service. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder). This notwithstanding, the evidence on causation is not favorable to this claim. The Board notes that in 2005, while the Veteran was still on reserve duty, an EMG test of the upper extremities was entirely normal, thereby heavily weighing against any continuity of symptomatology from averred in-service injury to the present time period. See 38 C.F.R. § 3.303(b) (addressing the continuity of symptomatology requirement to demonstrate causal relationship to service, where an in-service condition is not "chronic" in nature).  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Perhaps most significantly, a July 2010 VA examiner has issued an opinion finding the absence a causal linkage between current diagnosed bilateral carpal tunnel syndrome, and an incident of military service.  This opinion is founded in a thorough review of the documented medical history and also offers a persuasive rationale. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998). The opinion as stated considers the normal upper extremity EMG the Veteran received shortly following the claimed precipitating repetitive motion  as indication that there was no resultant carpal tunnel syndrome from service.  (Although the VA medical opinion literally states the date of EMG study as in 2004, and the actual date was 2005, the Board does not consider this a material factual inaccuracy that limits the probative value of the opinion proffered.) Also, the VA examiner pointed out that the Veteran was recently diagnosed with a bilateral carpal tunnel syndrome, whereas he was only claiming right upper extremity disability from service, thus suggesting that there was some outside, nonservice-related factor which accounted for his neurological condition beyond just the repetitive motion injury on the right side. Given the clear rationale articulated, and basis in the treatment history, the Board will accept the July 2010 VA medical opinion as persuasive.

The Veteran's own assertions have also been afforded appropriate weight however, as he is a layperson, he cannot opine on the causation of carpal tunnel syndrome of the right hand, as essentially a medical determination not within the purview of  lay observation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the instant claim. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

An increased initial evaluation for anxiety disorder, NOS, with history of panic without agoraphobia, rated at the 30 percent level since March 24, 2005, is denied.

An increased evaluation for anxiety disorder, NOS, with history of panic without agoraphobia, is increased to 70 percent as of  September 21, 2011.

An initial compensable evaluation for bilateral hearing loss is denied.

Service connection for carpal tunnel syndrome, right wrist is denied.


REMAND

The Board will direct further development on the two remaining claims, as more comprehensive VA medical opinions are required in order to settle these matters.

First, on the claim for service connection for a liver disorder, there is no material dispute that the Veteran was diagnosed with Gilbert's Syndrome during military service and that this was one of the medical conditions that necessitated his eventual retirement from reserve duty. To this effect, however, Gilbert's Syndrome is a known congenital disorder. See Dorland's Illustrated Medical Dictionary at 1818 (30th Ed. 2003). Generally, this type of disorder is not recognizable as a disability for VA purposes. See 38 C.F.R. § 3.303(c) (providing that congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation). Service connection is still permissible for such a disorder in the limited circumstance when there has been aggravation of the underlying condition during service by superimposed disease or injury. See VAOPGCPREC 82-90 (July 18, 1990); Martin v. Principi, 17 Vet. App. 342, 328-39 (2003); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

The evidence thus far includes the May 2006 VA medical examination report and opinion stating that the Veteran's Gilbert Syndrome was likely incurred in service, because the Veteran had developed this disease during his military service. However, the Board cannot accept this particular opinion as dispositive, as neither the conclusion given nor its rationale account for the fact that the disorder claimed is congenital in nature, and must be assumed to have pre-existed service. 

This is followed by a March 2010 VA examination which concluded to the contrary that because Gilbert's Syndrome was an inherited disorder, the Veteran's abnormal liver function testing results were not caused by or a result of his exposure to paint fumes during his military service. Here, what was clearly lacking was any consideration of whether the disorder claimed was aggravated by superimposed  in-service injury.

The Veteran describes at great length circumstances which he believes may have brought upon (or for adjudication purposes, specifically aggravated) his Gilbert's Syndrome, this being the aforementioned exercise replacing the contents of several thousand rounds of ammunition, during which he was required to continuously apply several cots of spray paint to hundreds of ammunition containers in a poorly ventilated area. He states that he was not provided with sufficient protective equipment and ventilation to avoid prolonged exposure to paint fumes. There are two lay statements from individuals within the Veteran's former unit who attest to a similar situation involving undue exposure to pain. 

The foregoing is credible testimony of possible hazardous exposure. As stated, the law would actually require evidence of superimposed injury that aggravated the condition claimed. This must be confirmed by competent medical opinion. Thus, another VA examination will be so ordered. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Next, the Veteran claims similar factual circumstances, hazardous exposure to paint fumes, as what brought upon his condition of migraine headaches. In February 2010, the Veteran underwent VA neurological examination which resulted in the diagnosis of headaches. The VA examiner observed that the Veteran had been exposed to paint fumes during service, and his headaches had not improved since being exposed to this work. According to the examiner, the headache condition   was not significantly debilitating, and once the exposure was removed the headaches should improve. The examiner then expressed the opinion that it would be speculative to comment on how the Veteran's headaches related to military service as they showed no improvement after exposure was removed. 

The Board does not consider this opinion sufficiently definitive to resolve the claim. See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence). The opinion given does not address the central issue of whether the claimed hazardous exposure initially caused headaches. This includes addressing evidence that within a few years of service discharge the Veteran was having spells of visual disturbance associated with migraines. Nor does the Board accept as axiomatic that the Veteran's headaches would have to have improved following removal of underlying hazardous exposure. The Board believes that a further inquiry into this matter, in the form of a new VA examination would be warranted. 

Accordingly, these claims are REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for another VA examination to ascertain the etiology of claimed   Gilbert's  Syndrome. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should initially confirm that the Veteran has the condition of Gilbert's Syndrome.           The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's Gilbert's Syndrome (as a known congenital disorder) underwent measurable   in-service aggravation due to a superimposed injury or disease, namely, to his incident of prolonged exposure to paint fumes in an occupational capacity therein.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.


2. The RO/AMC should schedule the Veteran for another VA examination to ascertain the etiology of claimed headaches. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should initially confirm that the Veteran has the condition of migraine headaches, and state the precise applicable diagnosis. The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches are etiologically related to military service, namely, to his incident of prolonged exposure to paint fumes in an occupational capacity therein. Also, please indicate whether it is at least as likely as not that the Veteran's headaches constitute an organic neurological disability which first manifested to a compensable level within one-year of discharge from active duty in September 2003. The VA examiner should further indicate review of the February 2010 prior VA examination report and that examiner's conclusions.                  

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claims for service connection for Gilbert's disease, and headaches, in light of all additional evidence received.           If the benefits sought on appeal are not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to       the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.        §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


